DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-3 are objected to because of the following informalities:  
The limitation “stationary in use” in line 6 of claim 1 should be removed and added to line 3 so as to state --a radially outer ring stationary in use--.  Appropriate correction is required.
Claim 1: line 16, claim 4: line 17, claim 12: line 18 and claim 13: line 23 recite “the annular track”. This should be --the annular rolling track-- for consistency.
Applicant uses both “said” and “the”.  For example, “said rolling bodies” of claim 1: line 10 and said sensing module” of claim 1: line 17 and “the outer ring”, “the flanged hub” of claim 1: line 6 as well as “the rolling bodies” of claim 1: line 14-15.  Applicant should choose one or the other for all the terms. Applicant should review all the claims and make the necessary corrections.
Last three lines of claim 1: 
“an electric circuit to pick up a signal emitted by, or related to, each said sensing module,
in order to detect, in use, in real-time, forces and torques applied on a tire of a wheel mounted on the hub bearing unit” 
this should be changed to:
--an electric circuit to pick up a signal emitted by, or related to, each said sensing module, in order to detect, in use and in real-time, forces and torques applied on a tire of a wheel mounted on the hub bearing unit--
There is no need for the indent in front of “in order to detect”.
Claim 2: line 1 recites “outer ring f the” which should be --outer ring of the--.

Claim 5: line 3 recites “the first end nd” which should be --the first end and--.
Claim 5: the last line recites “the latter” and “its”.  Applicant should avoid indirect references to elements and replace “latter” and “its” with the intended elements.
Claim 9: line 3 recites “a bottom wall obtained substantially flush with the flattenings” is grammatically confusing.  Perhaps --a bottom wall that is substantially flush with the flattenings-- was intended.
Claim 9: the last line recites “fixed, in use, integral with the suspension upright or knuckle”.  Perhaps --fixed, in use, integrally with the suspension upright or knuckle-- was intended.
Claim 12: line 7 and claim 13: line 11-12 recite “in that it comprises”. Applicant should avoid indirect references to elements and replace “it” with the intended element.
Claim 12: line 17 and claim 13: line 22 recite “a respective annular rolling track”. This should be changed to --a respective annular rolling track of the pair of annular rolling tracks-- or --a respective one of the pair of annular rolling tracks--.
Claim 13 recites “a rolling bearing, in turn including a radially outer ring”. This should be changed to --a rolling bearing, the rolling bearing including a radially outer ring--.
Claim 13: line 7 recites “sensor coupled integral on” and should be --sensor coupled integrally on--.
Claim 13: line 13 recites “configuring a radially outer cylindrical surface of the outer ring to couple within a first transversal hole”.  Perhaps --coupling a radially outer cylindrical surface of the outer ring within a first transversal hole-- would be grammatically better.
Claim 13: line 18 recites “the axis of symmetry”. This should be --an axis of symmetry--.
Claim 13: lines 25-26 recite “coupling the rolling bearing to the suspension upright or knuckle force fitting the outer ring into said first hole or seat”. Perhaps --coupling the rolling by force fitting the outer ring into said first hole or seat-- is more grammatically proper.
Claims 13: line 32-33 recites “it” and “latter”.  Applicant should avoid indirect references to elements and replace “latter” and “it” with the intended elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: line 4 and claim 4: line 4  recite “inserted coaxial radially”.  It is unclear what structure/geometry is intended by this limitation.  For example, how can the flanged hub be inserted radially? The drawings show a flanged hub that is inserted axially.
Claim 1: line 8, claim 4: line 9, claim 12: line 10 and claim 13: line 15 recite “flattenings”.  While Applicant is allowed to be his own lexicographer, the term “flattening” has not been defined by the specification.  Furthermore, although “flattening” is a word, it is a verb and not a noun.  It is unclear exactly what structure is intended by the term “flattenings”.
Claim 1: line 16, claim 4: line 17, claim 12: line 18 and claim 13: line 23 recite “a circumferential development”.  It is unclear what structure the term “development” is intended to impart.  For example, is the term “development” meant to mean “length” or is the term intended to impart some other structure feature?

Claim 3: line 8 and claim 5: line 2 recite “seat obtained axially passing through a flange-shaped rim”. The limitation is grammatically confusing rendering the limitation indefinite.  Perhaps Applicant intended --a seat axially passing through a flange-shaped rim--.
Claim 10: line 1 recites “said conductive band”.  There is a lack of antecedent basis for this limitation in the claim.  Perhaps claim 10 should depend from claim 9, in which the electrically conductive band is first referenced.
Claim 13: lines 20-24 recites “each [deformation sensor or strain gauge]…oriented according to a circumferential direction, so as to extend along a circumferential development of the annular track and connect all the sensing modules to the electric circuit”.  It is unclear as written what exactly connects all the sensing modules to the electric circuit.  Does the sensor/strain gauge provide for this or some other element?
Claim 13: lines 13-14 recite “configuring a radially outer cylindrical surface of the outer ring to couple within a first transversal hole or seat of the suspension upright or knuckle” while lines 25-26 recite “coupling the rolling bearing to the suspension upright or knuckle force fitting the outer ring into said first hole or seat”. It is unclear why this same step is provided twice.  It is further unclear how elements can be coupled again once they have already been coupled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norimatsu U.S. 2014/0086517.
Re clm 1, Norimatsu discloses a vehicle suspension group, comprising a hub bearing unit (Fig. 1), a suspension upright or knuckle ([0164]) for the hub bearing unit and a sensorized system (at least 20s and 21) for detecting mechanical stresses acting on the hub bearing unit; the hub bearing unit comprising a radially outer ring (1), a flanged hub (2) inserted coaxial radially on the inside of the radially outer ring, on the side of a first end of the outer ring facing, in use, the outside of a vehicle, and a plurality of rolling bodies (5s) inserted within the outer ring to render the flanged hub rotatable with respect to the outer ring, stationary in use; characterized in that the sensorized system comprises, in combination: four flattenings (at side of axes LH and LV, Fig. 2) arranged angularly spaced from one another on a radially outer lateral cylindrical surface of the outer ring, each flattening extending axially over at least one annular rolling track (flattening in location of 20 in Fig. 1 axially overlaps the left ball race) for said rolling bodies made on a radially inner lateral surface of the outer ring and being orientated in a circumferential direction (sensor arrangement extends in circumferential direction as shown in Fig. 2) transversally to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; a deformation sensing module (20 and portion of 21 located at each flat section shown in Fig. 2) fixed integral on each flattening (via at least bolts), each sensing module including at least one deformation sensor (22A and 22B, Fig. 4) arranged at a respective said annular rolling track for the rolling bodies and orientated according to a circumferential direction, so as to extend along a circumferential development of the annular track (22A and 22B both extend at least in the circumferential direction, Fig. 4); and an electric circuit (28-30, Fig. 3; [0175]) to pick up a signal emitted by, or related to, each said sensing module, in order to detect, in use, in real-time, forces and torques applied on a tire of a wheel mounted on the hub bearing unit ([0014] and [0177]).
Re clm 4, Norimatsu discloses a hub bearing unit (Fig. 1) for a vehicle suspension group, the hub bearing unit being configured to couple with a suspension upright or knuckle ([0164]) of the suspension group and including a sensorized system (at least 20s and 21s) for detecting mechanical stresses acting on the hub bearing unit; the hub bearing unit comprising a rolling bearing including a radially outer ring (1), a flanged hub (2) inserted coaxial radially on the inside of the radially outer ring, on the side of a first end of the outer ring facing, in use, towards the outside of the vehicle, and a plurality of rolling bodies (5s) inserted within the outer ring for rendering the flanged hub rotatable with respect to the outer ring, stationary in use; characterized in that the sensorized system comprises, in combination: four flattenings (at side of axes LH and LV, Fig. 2) arranged angularly spaced from each other on a radially outer lateral cylindrical surface of the outer ring, each flattening extending axially over at least one annular rolling track (flattening in location of 20 in Fig. 1 axially overlaps the left ball race) for said rolling bodies made on a radially inner lateral surface of the outer ring, each flattening being orientated in a circumferential direction (shown in Fig. 2) transversally to an axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring; a deformation sensing module (20 and portion of 21 located at each flat section shown in Fig. 2) fixed integral (via bolts) on each flattening, each sensing module including at least one deformation sensor (22A and 22B, Fig. 4) arranged at a respective said annular rolling track for the rolling bodies and orientated according to a circumferential direction, so as to extend along a circumferential development (22A and 22B each have a circumferential width) of the annular track; and an electric circuit (28-30, Fig. 3; [0175]) for picking up a signal emitted by, or relative to, each said sensing module; the position of the deformation sensors on the flattenings corresponding to that of respective portions of a flat surface delimited by each of the flattenings (shown in at least Fig. 6), on which portions the deformation sensors are fixed integral, said portions of flat surface being arranged at the crossing of a line or band of the contact or work angle of individual tracks of the rolling bearing 
	Re clm 11, Norimatsu further discloses the flat surfaces delimited by said flattenings are arranged perpendicularly to a normal to the axis of symmetry (A) of the radially outer lateral cylindrical surface of the outer ring (Fig. 2 shows the flat surfaces being perpendicular to the radial line that passes through point 0); the flattenings being circumferentially spaced from each other with a constant pitch, in order to be arranged at a 90° angle from each other (Fig. 2 shows the flat surfaces being 90° from each other around the center point 0 as well as perpendicular to the radial lines LH and LV).
	
	Allowable Subject Matter
Claims 12 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-3 and 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664. The examiner can normally be reached Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN B WAITS/Primary Examiner, Art Unit 3656